UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4820


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS HERMAN MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00029-RWT-1)


Submitted:   May 17, 2012                     Decided:   May 25, 2012


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Owens, Baltimore, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Adam K. Ake, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus     Herman    Morris        appeals    the      district       court’s

denial of his motion to suppress evidence obtained as a result

of a search and seizure by Officer Juan Nolasco.                           Morris entered

a   conditional      guilty     plea    to     possession       of     a    firearm     as   a

convicted felon under 18 U.S.C. § 922(g) (2006) but preserved

his right to appeal the denial of the motion to suppress.                                  For

the following reasons, we affirm.

              On appeal, Morris argues that the district court erred

in failing to suppress the evidence obtained in violation of the

Fourth Amendment.          We review the factual findings underlying a

district court’s ruling on a motion to suppress for clear error

and its legal conclusions de novo.                  United States v. Foster, 634
F.3d 243, 246 (4th Cir. 2011).                   When evaluating the denial of a

suppression motion, we construe the evidence in the light most

favorable to the Government.             Id.

              Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

has     reasonable       suspicion      based      on    articulable            facts     that

criminal activity is afoot.              United States v. Arvizu, 534 U.S.
266,    273    (2002);    Terry    v.   Ohio,      392 U.S. 1,       22   (1968).      A

“seizure” warranting Fourth Amendment protection occurs when, in

view of the totality of the circumstances, a reasonable person

would    not    feel     free     to    leave      or    otherwise         terminate       the

                                             2
encounter.     United States v. Lattimore, 87 F.3d 647, 653 (4th

Cir. 1996).       Police officers may approach an individual on a

public street and ask questions without implicating the Fourth

Amendment's protections.         Florida v. Bostick, 501 U.S. 429, 434

(1991).      The general rule is that a seizure “requires either

physical force . . . or, where that is absent, submission to the

assertion of authority.”         California v. Hodari D., 499 U.S. 621,

626 (1991).

            Morris    contends     that        Officer    Nolasco       violated   his

Fourth    Amendment   rights     by     conducting        an    investigatory      stop

without sufficient articulable suspicion.                      The district court

found that Officer Nolasco observed Morris riding a bicycle in

the middle of the street, late at night, swerving across the

lanes.    Officer Nolasco drove alongside Morris to ask him if he

felt well enough to ride.               Morris did not respond.                Officer

Nolasco    then   asked   Morris      to       approach    the    car    and   produce

identification.       When the Officer began to exit his vehicle,

Morris threw down his bicycle and began to flee.                        The district

court    determined   that,      even      if    Officer       Nolasco’s    inquiries

amounted to an investigatory stop, his conduct was justified by

reasonable suspicion that Morris had operated his bicycle in

violation of Maryland’s traffic laws.                See, e.g., Md. Code Ann.,

Transp. § 21-1202 (“Every person operating a bicycle . . . is

subject to all the duties required of the driver of a vehicle .

                                           3
. . .”).    We agree and therefore reject Morris’s argument that

this encounter violated the Fourth Amendment.

           Furthermore, although Morris was unquestionably seized

after he fled and then subsequently reached into his waistband,

we   conclude   that   this   conduct       provided    Officer     Nolasco    with

sufficient suspicion to effectuate a seizure at that point.                     See

Illinois v. Wardlow, 528 U.S. 119, 124-25 (2006) (unprovoked

flight provides cause for an investigative stop); United States

v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004) (under totality of

circumstances    approach,    due   weight      is     given   to   common    sense

judgment of officer).

           We therefore affirm the ruling of the district court.

We   dispense   with   oral   argument       because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                        4